     Case 1:19-cv-01340-LJO-EPG Document 9-2 Filed 12/03/19 Page 1 of 1

 1   Sulaiman Law Group, Ltd.
     Alejandro E. Figueroa, Admitted Pro Hac Vice
 2   2500 South Highland Avenue, Suite 200
 3   Lombard, Illinois 60148
     Telephone: (630) 575-8181 ext. 120
 4   Facismile: (630) 575-8188
     Email: alejandrof@sulaimanlaw.com
 5   Attorney for Plaintiff
 6                              UNITED STATES DISTRICT COURT
 7                             EASTERN DISTRICT OF CALIFORNIA

 8

 9                                                        No. 1:19-cv-01340-LJO-EPG

10    SONIA K. SAMRA,                                    PROPOSED ORDER ON MOTION FOR
                                                         ENTRY OF DEFAULT
11                      Plaintiff,

12           v.

13    CONSUMER SOLUTIONS GROUP, LLC,

14                      Defendant.

15

16

17          Plaintiff, SONIA K. SAMRA, by and through her attorneys, Sulaiman Law Group, Ltd.,

18   having filed with this Court her Motion for Entry of Default and the Court having reviewed same,

19   hereby ORDERED:
20
            1. An Entry of Default shall be entered against the Defendant, CONSUMER
21
                  SOLUTIONS GROUP, LLC.
22
     Dated: __________________________
23
                                                 _______________________________________
24
                                                             Judge, U.S. District Court
25

26

27

28
                                                     1
